Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 1 of 14 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

                                                      )
MICHELLE WEST,                                        )
                                                      )
       Plaintiff,                                     )
                                                      )
               v.                                     ) Civil Action No: 1:21-cv-151
                                                      )
ARBOR HOMES LLC                                       )
                                                      )
       Defendant.                                     )
                                                      )


                    COMPLAINT FOR DAMAGES AND JURY DEMAND

       Plaintiff Michelle West, by counsel, for her Complaint against Defendant Arbor Homes

LLC, states as follows:

                                JURISDICTION AND VENUE

       1.      This suit is brought under Title VII of the Civil Rights Act of 1964 (Title VII), 42

U.S.C. § 2000 et. seq., as amended by the Civil Rights Act of 1991, 42 U.S.C. § 1981a et. seq.,

and the Age Discrimination in Employment Act (ADEA), 29 U.S.C. §621 et. seq. This Court has

jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §§1331, 1343(a)(3), and 29 U.S.C. §626.

       2.      All acts alleged herein were committed within the Southern District of Indiana and

venue is proper within this District and Division pursuant to 28 U.S.C. § 1391(b).



                                           PARTIES

       3.      Plaintiff Michell West (“West”) is a fifty-seven-year-old female, a citizen of the

United States and the State of Indiana, and at all relevant times has been a resident of Morgan

County, Indiana.

                                                  1
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 2 of 14 PageID #: 2




       4.        Defendant Arbor Homes LLC (“Arbor Homes”) is a for-profit limited liability

company, which conducts business within the territorial jurisdiction of this Court from its facilities

at 9225 Harrison Park Court, Indianapolis, Indiana 46216.



                     WEST’S EMPLOYMENT AT ARBOR HOMES LLC

       5.        West began working for Arbor Homes in 2010.

       6.        Arbor Homes was the largest Indianapolis area home builder ranked by permits

filed in 2019.

       7.        West was employed by Arbor Homes as a Sales Manager.

       8.        West’s primary responsibility was to sell lots and homes in designated Arbor

Homes neighborhoods.

       9.        West worked hard for Arbor Homes and sold millions of dollars in Arbor Homes

lots and homes.

       10.       In 2011 and 2012, West was a “Gold Level Award Winner” for exceeding sales of

$5 million.

       11.       From 2013 through 2017, West was a “Platinum Level Award Winner” for

exceeding sales of $10 million.

       12.       In 2018, the last full year that West worked for Arbor Homes, her sales exceeded

$23 million, which earned West the prestigious “Diamond Award,” – the highest award an Arbor

Homes Sales Manager can achieve.

       13.       West was successful at Arbor Homes despite a “boys club” atmosphere created and

maintained by the all-male executive team responsible for managing the Sales Managers.




                                                    2
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 3 of 14 PageID #: 3




       14.     This sales executive team – which included Ryan Woolever (Vice President of

Sales), Matthew Kraiger (Regional Sales Manager), and Chris Pickrell (Regional Sales Manager)

– mocked female Sales Managers, wagered on employee successes and failures, and referred to

women working in the office as “the girls.”

       15.     The sales executive team flirtatiously favored the young Sales Managers by

offering to help them put up signs, giving them sales leads, and inviting them to strip clubs.

       16.     The boys club atmosphere was not limited to abusing employees.

       17.     The sales executive team also sent text messages and emails disparaging customers

using vulgar terms, made fun of customers for asking too many questions, mocked customers with

credit problems, and counted down the time until a customer’s earnest money would be forfeited.

       18.     The sales executive team pressured West to engage in heavy-handed sales tactics

and even derided her for selling a lower priced home to a customer – one the customer chose and

wanted – rather than pushing to customer to a higher priced neighborhood.

       19.     Throughout     West’s   employment      with   Arbor    Homes,    she   experienced

discrimination on the basis of her sex (female).

       20.     For example, without limitation, the executive sales team regularly protected Arbor

Homes neighborhoods that had male Sales Managers (meaning that other Sales Managers cannot

sell in the neighborhood) while not protecting neighborhoods assigned to female Sales Managers.

       21.     On the rare occasions when West was protected, it was only because she fought,

complained, and cajoled until management agreed.

       22.     Male Sales Managers did not have to engage in such tactics to be protected.

       23.     The management team also gave sales leads to male Sales Managers that should

have gone to West in accordance with Arbor Homes’ own practices and applied more restrictive



                                                   3
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 4 of 14 PageID #: 4




rules to West than to male Sales Managers, including with limitation, rules regarding customer

holds on lots or homes, and chastised her for making accommodations and advocating for

customers.

       24.    West also experienced discrimination on the basis of her age.

       25.    West is currently fifty-seven years old.

       26.    This age discrimination included, without limitation, the all-male executive sales

team taking leads, spec homes, entire neighborhoods and registered clients from West and

assigning them to younger Sales Managers, including without limitation, Haley Plothow.

       27.    The executive sales team allowed younger Sales Managers to use sales incentives

while denying West the ability to use the same incentives.

       28.    The executive sales team required West to complete tasks not required of younger

employees, while making wagers on whether she would complete them on time.

       29.    West was written up and had spec homes removed from her inventory and given to

younger Sales Managers for allegedly not completing administrative tasks.

       30.    West sent pictures of the front, back, and insides of her spec homes to Ryan

Woolever on a Monday.

       31.    Sales Managers were only required to take pictures of the front and back of the spec

– not the interior – West went above and beyond what was required.

       32.    West contacted Ryan Woolever that Monday (when the photos were due) and told

him that she was concerned because she could not get the photos to rotate properly.

       33.    Ryan Woolever told West to just email him the photos and he would rotate them.

       34.    West did as she was instructed and emailed Ryan Woolever the photos.




                                                  4
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 5 of 14 PageID #: 5




        35.    That same Monday, West sent Ryan Woolever the photos of both spec homes with

interior and exterior photos of each.

        36.    Two days later, Ryan Woolever gave West’s spec homes to Haley Plothow, a

significantly younger Sales Manager, for her to sell and told Haley Plothow that he was going to

write West up – information that never should have been shared outside the chain of command –

and instructed Haley Plothow not to tell West.

        37.    Ryan Woolever subsequently admitted that he received the photos from one of

West’s spec homes but alleged that he did not receive the photos for the second.

        38.    It is common courtesy to respond to somebody and indicate if a document is not

attached to an email or if the document was not received, but Ryan Woolever did not do that in

this case.

        39.    Ryan Woolever was bent on getting rid of West and was attempting to create a

paper trail top obfuscate and hide his discriminatory intent and animus.

        40.    Like Ryan Woolever, Matt Kraiger (West’s immediate manager) routinely

questioned West’s customers about whether they had a good experience while not similarly

questioning customers of male and younger Sales Managers.

        41.    Ryan Woolever undermined West to her direct managers.

        42.    For example, Ryan Woolever sent emails to West’s manager accusing her of errors

she did not make and contemptuously alleged that she was lying about such minor things as

computer errors.

        43.    Ryan Woolever threatened West with termination over the minor issues, such as

being late to one meeting or not immediately knowing the answer to a question about a specific

sale.



                                                  5
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 6 of 14 PageID #: 6




        44.     When West reported sales she had made, Woolever questioned the validity of the

sales, often mockingly, in emails to West’s immediate managers.

        45.     Male and younger salespersons were not subjected to this same behavior.

        46.     The executive sales team also attempted to undermine West’s relationship with

local Realtors who were key to her sales success.

        47.     For example, Matthew Kraiger told a realtor that West was “fucking stupid.”

        48.     The executive team did not engage in such undermining tactics with male or

younger Sales Managers, but rather, assisted them in developing positive relator relationships.

        49.     On or about September 30, 2019, Chris Pickrell arrived at West’s office and

announced that he and Sheryl Eickman were writing her up.

        50.     West did not agree with or accept the false assertations leveled against her and told

management the same and refused to sign the “write up” that management brought with them.

        51.     As such, management refused to give West a copy of the “write up.”

        52.     Following the same pattern of undermining West’s relationships with Realtors,

Chris Pickrell chose to issue the write up when West had a meeting scheduled with a realtor and a

customer.

        53.     The realtor and the realtor’s client were just outside West’s office and could hear

the entire interaction.

        54.     This deliberate embarrassment was the final straw for West after years of enduring

discriminatory treatment.

        55.     West refused to accept the untrue allegations in the write up.

        56.     Chris Pickrell grew loud and tried to intimidate West to sign the document, but she

refused.



                                                    6
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 7 of 14 PageID #: 7




       57.     West told Chris Pickrell that, even if the allegations had been true, male employees

engaged in worse actions than those of which she was being accused and she believed she was

being singled out, treated differently and unfairly.

       58.     West said she had emails that would prove this differential treatment.

       59.     At that point, Chris Pickrell ended the meeting and told West she would have to

meet with Ryan Woolever.

       60.     When West arrived at the Arbor Homes office on October 7, 2019 to meet with

Ryan Woolever at the company headquarters in Indianapolis, she found Steve Hatchel, Ryan

Woolever, and Tina Hartgrove there instead.

       61.     Steve Hatchel is Arbor’s Chief Business Development Officer, one of the highest-

level executives in the company.

       62.     West was expecting to discuss the writeup but quickly learned that Steve Hatchel

was angry – not about whether there had been discrimination – but about West having emails that

might make Arbor Homes’ executives look bad.

       63.     When their meeting ended around Noon, Steve Hatchel told West to provide the

emails by 5:00 p.m. that day.

       64.     West left and went back to her office in Avon and pulled together and sent what

she could find quickly but she could not find everything is such a short time frame.

       65.     The following day, on October 8, 2019, Steve Hatchell ordered West to return to

the Arbor Homes office in Indianapolis immediately.

       66.     When West arrived, Steve Hatchel angrily demanded to know where the rest of the

emails were.




                                                       7
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 8 of 14 PageID #: 8




       67.     West tried to explain that he had not given her enough time to put everything

together, but Steve Hatchel interrupted, furiously stating, “I want them now!”

       68.     West reiterated that she believed she was being treated differently than the men and

that she was being treated unfairly due to her sex and age and felt the emails showed that other

employees had engaged in inappropriate behavior and were not disciplined.

       69.     After West reiterated her allegations of discrimination, Steve Hatchel asked her if

she wanted to file a formal complaint.

       70.     West responded that she did want to file a formal complaint.

       71.     Steve Hatchel then looked at Human Resources Manager Tina Hartgrove and told

her to put West on Administrative Leave effectively immediately.

       72.     Steve Hatchel said West was not to contact any of her customers or attend any

meetings.

       73.     West was to go to her office and find the emails and provide them to him no later

than Wednesday, October 9, 2019.

       74.     West did as she was told and provided all of the emails she could find.

       75.     On or about Wednesday, October 16, 2019, West received an email from Tina

Hartgrove stating that the company had completed an investigation of her complaint and found no

discrimination.

       76.     According to Tina Hartgrove, the emails West presented showed only some

“inappropriate” conduct.

       77.     On or about Monday, October 21, 2019, only a few weeks after West made her

complaint of discrimination, Arbor Homes terminated West’s employment.




                                                  8
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 9 of 14 PageID #: 9




        78.       When West asked why she was being fired, management told West that she was

“no longer a good fit for the company.”

        79.       Although Tina Hartgrove asserted that she had conducted a thorough investigation,

this is untrue.

        80.       In fact, the investigation was perfunctory.

        81.       Tina Hartgrove did not even interview West.

        82.       Tina Hartgrove had no interest in and made no effort to ask or understand the

complete picture of West’s allegations of discrimination.

        83.       Tina Hartgrove did not follow-up with West after receiving the emails to get the

context or understand why West felt they supported her allegations.

        84.       Upon information and belief, Tina Hartgrove did not interview any other witnesses

and was, in fact, on vacation (fall break) during a significant part of the time between receiving

the emails and concluding her superficial investigation.

        85.       By all measures of reasonableness, Tina Hartgrove’s “investigation” was

insufficient.

        86.       Further, Tina Hartgrove attended and was witness to the meeting with Steve

Hatchel, after which she had to know that Steve Hatchel was angry with West and did not take her

allegations of discrimination seriously.

        87.       Tina Hartgrove was also the Human Resources Manager who carried out Steve

Hatchel’s order to put West on immediate Administrative Leave.

        88.       An effective investigation necessitates someone who is objective but, as a mid-level

Arbor Homes employee, Tina Hartgrove was simply not able to conduct an unbiased investigation

of Arbor Homes’ senior-level executives.



                                                      9
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 10 of 14 PageID #: 10




        89.     Plaintiff believes that she was subjected to differential treatment on account of her

 age and sex and terminated for complaining about workplace discrimination in violation of Title

 VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act.



                             ADMINISTRATIVE PROCEDURES

        90.     On or about April 15, 2020, West timely filed a charge of discrimination with the

 Equal Employment Opportunity Commission (EEOC) under charge number 470-2020-02251.

        91.     After 180 days had passed since filing of the charge, the EEOC issued a notice of

 right to sue on October 21, 2020.

        92.     West has 90 days to file a Complaint after her receipt of the notice, which time has

 not passed.

                               COUNT I – SEX DISCRIMINATION

        93.     All previous paragraphs are incorporated by reference.

        94.     During the course of her employment at Arbor Homes, West was an “employee”

 of Arbor Homes within the meaning of Title VII, 42 U.S.C. § 2000e(f).

        95.     Arbor Homes employs more than fifteen employees and is an “employer” within

 the meaning of Title VII, 42 U.S.C. § 2000e(b).

        96.     Throughout the course of employment at Arbor Homes, West was subjected to

 different standards than similarly-situated male employees.

        97.     Arbor Homes engaged in unlawful sex discrimination in violation of Title VII of

 the Civil Rights Act of 1964 when it subjected West to differential treatment on account of her

 sex, terminated West on account of her sex, and replaced her with a male employee.




                                                   10
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 11 of 14 PageID #: 11




        98.     Arbor Homes has acted with malice or reckless disregard of West’s rights under

 Title VII.

                        COUNT II – WILLFUL AGE DISCRIMINATION

        99.     All previous paragraphs are incorporated by reference.

        100.    During the course of her employment at Arbor Homes, West was an “employee”

 of Arbor Homes within the meaning of the Age Discrimination in Employment Act (ADEA), 29

 U.S.C. § 630(f).

        101.    Arbor Homes employs more than twenty employees and is an “employer” within

 the meaning of the ADEA, 29 U.S.C. § 630(b).

        102.    Arbor Homes engaged in unlawful discrimination in violation of the ADEA when

 it subjected West to differential treatment and terminated West on account of her age.

        103.    Arbor Homes has willfully and intentionally engaged in discriminatory treatment

 of West on the basis of age and has acted with malice or reckless disregard to West’s rights as an

 older employee.

                                 COUNT III – RETALIATION

        104.    All previous paragraphs are incorporated by reference.

        105.    Arbor Homes engaged in unlawful retaliation against West in violation of Title VII

 and the ADEA when it terminated West because she engaged in protected activity and complained

 that she had been subjected to differential treatment on account of her sex and age.

        106.    Arbor Homes has acted with malice or reckless disregard of West’s rights under

 Title VII and the ADEA.

        107.    West has suffered damages as a result of Arbor Homes' unlawful actions.




                                                   11
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 12 of 14 PageID #: 12




                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff prays for the judgment of this Court against Defendant, as follows:

        A.      An award of the value of the salary and other employment benefits and

 opportunities that the Plaintiff would have received if she had not been injured by the Defendant’s

 age and sex discrimination.

        B.      Liquidated damages in an amount equal to Plaintiff’s lost earnings and benefits

 because Defendant’s violation of the ADEA was willful.

        C.      An order directing the Defendant to reinstate the Plaintiff.

        D.      In the event the Court determines that it would be inappropriate to direct the

 employment of the Plaintiff as an employee of the Defendant, an award of damages to compensate

 the Plaintiff for the losses that she reasonably will sustain as the result of being denied continued

 employment with the Defendant.

        E.      An award of compensatory damages in an amount to be determined by a jury to

 make Plaintiff whole for the mental anguish, emotional distress, and other non-pecuniary damages

 that Plaintiff has suffered because of Defendant’s unlawful conduct.

        F.      An award of punitive damages in an amount to be determined by a jury to punish

 Defendant for its unlawful conduct which was malicious or undertaken with reckless indifference

 to Plaintiff’s rights and to deter others from similar conduct.

        G.      An award of attorneys’ fees and costs.

        H.      Such other relief as may be just and proper.

                                                Respectfully submitted,

                                                MACEY SWANSON HICKS & SAUER LLP

                                                  s/Quincy E. Sauer                  _
                                                Quincy E. Sauer, Attorney No. 27320-49

                                                    12
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 13 of 14 PageID #: 13




                                     Attorney for Plaintiff Michelle West

 MACEY SWANSON HICKS & SAUER LLP
 445 North Pennsylvania Street, Suite 401
 Indianapolis, IN 46204-1800
 Telephone: 317) 637-2345
 Facsimile: (317) 637-2369
 Email: qsauer@maceylaw.com




                                            13
Case 1:21-cv-00151-RLY-DLP Document 1 Filed 01/19/21 Page 14 of 14 PageID #: 14




                                        JURY DEMAND

         Now comes the Plaintiff, by counsel, and demands that this cause be tried to a jury on all

 issues so triable.

                                              Respectfully submitted,

                                              MACEY SWANSON HICKS & SAUER LLP

                                                s/Quincy E. Sauer                  _
                                              Quincy E. Sauer, Attorney No. 27320-49
                                              Attorney for Plaintiff Michelle West

 MACEY SWANSON HICKS & SAUER LLP
 445 North Pennsylvania Street, Suite 401
 Indianapolis, IN 46204-1800
 Telephone: 317) 637-2345
 Facsimile: (317) 637-2369
 Email: qsauer@maceylaw.com




                                                  14
